NELSON, Circuit Justice.
I am entirely satisfied with the opinion of Judge Hall in Tutt v. Ide [Case No. 14,275b]. delivered on the decision of the demurrer to the declaration, and which he followed on the trial of the issue of *394. fact, and must, therefore, deny the motion for •a new trial, and give judgment for the plain- . tiffs upon the verdict. The opinion in the case of Converse v. Coit [unreported], delivered hy me in the state court, and referred to on the argument, turned upon a different question from the one involved in this case.